Citation Nr: 0212154	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-20 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel






INTRODUCTION

The veteran had active service from July 1969 to October 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1994 decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO), which 
granted, in pertinent part, service connection for COPD, and 
rated it zero percent disabling.  

By December 1998 decision, the RO increased the veteran's 
COPD rating to 10 percent.  However, a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the 
matter of an increased rating for COPD remains before the 
Board.

In February 2000, the Board remanded this matter for further 
evidentiary development of the evidence.  Pursuant to a 
thorough review of the file, the Board concludes that the RO 
has completed the requested development satisfactorily.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's COPD is manifested by no more than forced 
expiratory volume in one second (FEV1)/forced vital capacity 
(FVC) of 80 percent of predicted and otherwise no more than 
mild symptomatology.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
COPD have not been met.  38 U.S.C. §§ 1155, 5107 (2002); 
38 C.F.R. § 4.97, Diagnostic Code 6603 (1996); 38 C.F.R. §§ 
4.97, Diagnostic Code 6604 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Indeed, in July 2002, the veteran indicated that 
he had no further evidence to submit.  Thus, the Board 
believes that all relevant evidence which is available has 
been obtained.  The veteran and his representative, moreover, 
have been accorded ample opportunity to present evidence and 
argument on his behalf.  Further, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and he has been advised regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  Consequently, the Board concludes that 
VA's statutory duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA without any foreseeable benefit flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The veteran filed a claim of service connection for a 
pulmonary disability in April 1994.  

On June 1994 VA medical examination, he complained of 
pulmonary dysfunction secondary to asbestos exposure.  He 
reported shortness of breath with exertion.  On objective 
examination, the examiner noted a cough with deep 
inspiration.  The chest was normal to percussion and 
auscultation, and there was no shortness of breath.  However, 
the veteran indicated that he suffered from shortness of 
breath after climbing two flights of stairs.  The diagnoses 
included claimed shortness of breath with exertion and a 
history of asbestosis as well as a history of pulmonary 
dysfunction.  

By September 1994 rating decision, the RO granted service 
connection for mild COPD, and assigned a noncompensable 
rating.  

On February 1997 VA medical examination, the veteran reported 
extensive asbestos exposure in the 1960s and 1970s.  He also 
reported noxious fume exposure.  However, he reported that he 
had never been told that he suffered from asbestos-related 
lung disease.  He complained of dyspnea on mild exertion, 
such as ascending two flights of stairs, but he denied 
shortness of breath when walking on level ground.  Also, 
there was no dyspnea at rest.  He had a non-productive cough 
that was unresponsive to asthma medication.  On objective 
examination, it was indicated there was no active disease 
present.  The examiner diagnosed a history of significant 
asbestos exposure with mild, apical thickening of the pleura.  
It was unclear whether this represented disease.  Also, the 
veteran had mild, restrictive physiology on pulmonary 
function tests.  FEV1/FVC was 80 percent of predicted.  

By December 1998 supplemental statement of the case, the RO 
increased the veteran's COPD evaluation to 10 percent.

On January 1999 fee-basis medical examination, the examiner 
noted that the veteran was uncooperative.  In any event, he 
indicated that inhalers provided relief.  He stated that he 
experienced shortness of breath after showering and claimed 
to have experienced shortness of breath on the date of 
examination after walking down the hallway at the medical 
clinic.  On pulmonary function testing, the veteran began to 
cough as soon as he attempted to blow into the tube.  
However, the examiner noted that on lung examination, the 
veteran was able to take full inspiratory and expiratory 
breaths without difficulty or coughing.  The examiner 
diagnosed COPD.  However, the examiner indicated that the 
veteran's lungs were clear and that the veteran did not 
exhibit any respiratory distress.  The veteran claimed to 
experience shortness of breath while talking to the examiner.  
However, the examiner saw no evidence of shortness of breath 
and noted that the veteran spoke in full sentences.  

In February 2000, the Board remanded this matter for further 
evidentiary development.  Specifically, the Board requested 
that the RO arrange for a VA medical examination to determine 
the nature and extent of the veteran's COPD while considering 
both old and new rating criteria.

On August 2000 VA medical examination, the veteran reported 
progressive dyspnea on exertion.  Inhaled medication improved 
symptoms.  He also stated that he occasionally coughed up 
blood specks.  The veteran stated that his energy level was 
good with the exception of some shortness of breath.  The 
examiner indicated that the pulmonary function tests 
performed in July 2000 were at the low normal range.  The 
examiner diagnosed dyspnea of unexplained etiology.  

An April 2001 addendum to the foregoing examination report 
reflected that a recent chest X-ray study was interpreted as 
normal.  Diffusing capacity was slightly reduced from normal.  
A September 2000 exercise test showed a normal level of blood 
pressure response to maximal exercise on the treadmill as 
well as normal maximal oxygen uptake.  The partial pressure 
of oxygen in the arterial blood was slightly decreased at 
maximal exercise.  The examiner opined that the veteran 
stopped exercise due to the development of metabolic acidosis 
associated with deconditioning during an essentially normal 
exercise study.  There were some minor indications of 
pulmonary disease which did not limit exercise.  The symptoms 
of dyspnea from mild lung abnormalities were not a limitation 
to exercise, and it seemed impossible to separate dyspnea 
from mild lung disease at peak exercise from dyspnea 
associated with the exercise itself.  The examiner found no 
evidence of asbestosis on X-ray study of the chest, and 
laboratory testing did not indicate any evidence of severe 
lung disease.  There were some mild abnormalities with 
diffusing capacity at maximal exercise, but that was not the 
cause of exercise limitation on the treadmill.  The examiner 
concluded that the veteran had normal exercise capacity, no 
evidence of lung disease that would limit exercise capacity, 
and no evidence of asbestosis.  There was mild reduction in 
diffusing capacity not limiting exercise capacity and a 
slight reduction in p02 at peak exercise.  The examiner 
indicated that these changes could have resulted from mild 
lung disease.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155 (2002); 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

The above rule is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

The veteran is currently rated 10 percent disabled under 
38 C.F.R. § 4.97, Code 6604 pertaining to COPD.  

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating diseases of the trachea and bronchi.  61 
Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 
4.97).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The veteran's disability was originally evaluated under Code 
6603, but was subsequently changed to Code 6604, as prior to 
the amended regulations in October 1996 there was no 
diagnostic code for COPD.  When an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001). The Board finds that, although there was no 
diagnostic code for the veteran's specific obstructive airway 
disease under the old Schedule, the functions affected, 
anatomical localization and symptomatology are closely 
analogous to the manifestations of pulmonary emphysema, Code 
6603.  See 38 C.F.R. § 4.20.

Under the old Schedule, pulmonary emphysema was evaluated as 
follows: 10 percent if mild with evidence of ventilatory 
impairment on PFT and/or definite dyspnea on prolonged 
exertion; 30 percent if moderate with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on level surface; PFT consistent with findings 
of moderate emphysema; 60 percent if severe with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping; ventilatory impairment of 
severe degree confirmed by PFT with marked impairment of 
health; and 100 percent if pronounced, intractable, and 
totally incapacitating, with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; severity of emphysema 
confirmed by chest X-rays and PFT.  38 C.F.R. § 4.97, Code 
6603 (1996).

Under the current Schedule, COPD is evaluated as follows: 10 
percent with FEV-1 of 71-80 percent predicted; or FEV- 1/FVC 
of 71-80 percent; or DLCO (SB) of 66-80 percent predicted; 30 
percent with FEV-1 of 56-70 percent predicted; or FEV- 1/FVC 
of 56-70 percent; or DLCO (SB) of 56-65 percent predicted; 60 
percent with FEV-1 of 40-55 percent predicted; or FEV- 1/FVC 
of 40-55 percent; or DLCO (SB) of 40-55 percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit); and 100 percent with FEV-1 less 
than 40 percent predicted; or FEV-1/FVC less than 40 percent; 
or DLCO(SB) less than 40 percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or cor pulmonale; 
or right ventricular hypertrophy; or pulmonary hypertension; 
or episodes of acute respiratory failure; or requiring 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Code 6604 
(effective Oct. 7, 1996).

Pursuant to the new criteria, the veteran is not entitlement 
to an evaluation in excess of 10 percent.  On February 1997 
VA medical examination, FEV1/FVC was 80 percent of predicted.  
Such a result entitles the veteran to no more than a 10 
percent disability rating.  38 C.F.R. § 4.97, Code 6604.  
Subsequent examination results indicated that the veteran 
might have been exaggerating his symptomatology.  On January 
1999 medical examination, the veteran began to cough as he 
blew into a tube during pulmonary function testing.  However, 
the veteran's lungs were clear, and he did not exhibit any 
respiratory distress on objective examination.  Pulmonary 
function test results were in the low normal range in July 
1999, and the April 2001 addendum to the August 2000 medical 
examination report indicated that the veteran's 
symptomatology was mild.  Furthermore, the evidence does not 
reflect the requisite criteria for an evaluation of 30 
percent.  Thus, again, an evaluation greater than 10 percent 
cannot be granted under the new criteria.  

Also, under the old criteria, and evaluation in excess of 10 
percent is inapplicable.  In order for a 30 percent 
evaluation to be granted, the evidence would have to show 
moderate symptoms to include moderate dyspnea after climbing 
one flight of stairs or walking more than one block on a 
level surface.  38 C.F.R. § 4.97, Code 6603 (1996).  The 
objective evidence of record has consistently shown that the 
veteran's symptoms were no more than mild.  Thus, a 30 
percent evaluation under the old criteria may not be granted.  
Id.

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2001) whether or not 
raised by the veteran, as required by Schafrath, supra.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of COPD not contemplated in 
the currently assigned 10 percent rating permitted under the 
Schedule.  Moreover, this is not a case where the evidence is 
in relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's COPD does not warrant a rating in excess of 10 
percent at any time during the appeal period.  


ORDER

An evaluation in excess of 10 percent for COPD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

